Citation Nr: 1826962	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-37 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C. § 1151 for death due to hospital care.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972, including service in the Republic of Vietnam.  The Veteran died in December 2013 and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claims file now resides with the Winston-Salem, North Carolina RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Appellant's claim.

In April 2014, the Appellant spoke with a VA employee and stated that the Veteran was an inpatient at UNC Medical Center and was doing well prior to his passing in December 2013 at the Fayetteville, North Carolina VA Medical Center (VAMC).  Currently, the claims file does not contain any medical records from UNC Medical Center.  Accordingly, remand is warranted so that VA may attempt to assist the Appellant in obtaining these records from the time period immediately preceding the Veteran's death.

Additionally, in April 2014, a VA clinician reviewed the claims file and opined that the Veteran's death was less likely than not a result of VA fault such as carelessness, negligence, lack of proper skill, or error in judgment.  Additionally, the clinician stated that the Veteran's death was not the direct result of an event that was not a reasonably expected result or complication of VA care or treatment.  The Board finds this opinion to be inadequate for adjudicative purposes because the clinician provided no explanatory rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board will remand the case so that a new VA medical opinion may be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Appellant to identify and authorize VA to obtain any outstanding non-VA treatment records, particularly those from UNC Medical Center dated between October and December 2013.  After obtaining any necessary authorization forms from the Appellant, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.  If any such records are unavailable, notify the Appellant regarding the unavailability pursuant to procedures outlined in 38 C.F.R. § 3.159(e).

2. After Item (1) is completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to issue a medical opinion regarding the Veteran's death.  The entire claims file, including a copy of this Remand, must be made available to and must be reviewed by the clinician.  Thereafter, the clinician should address the following:

(a) Did the Veteran sustain additional disability as a result of his treatment and care in VA medical facilities from October 2013 through December 2013?

(b) If the Veteran sustained additional disability, was the additional disability caused by or made worse because of his treatment and care in VA medical facilities from October 2013 through December 2013? 

(c) If the Veteran sustained additional disability caused by or made worse by his treatment and care in VA medical facilities from October 2013 through December 2013, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

(d) If the Veteran sustained additional disability caused by or made worse by VA treatment, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of the Veteran's case, was the additional disability a reasonably foreseeable outcome of the Veteran's treatment and care in VA medical facilities from October 2013 through December 2013?

In making the requested determinations, please specifically consider the Appellant's April, May, and October 2014 statements.

Please provide thorough explanations and support for any opinions expressed, with a discussion of any relevant peer-reviewed literature referenced in formulating the requested opinion.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Appellant and her representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




